PER CURIAM.
This is an appeal from an order in the circuit court which dismissed a proceeding to enjoin the Secretary of State from certifying a proposed initiative measure for the ballot to be used in the general elections scheduled for November 3, 1964.
The proposed initiative measure would prohibit commercial fishing for certain species in the inland waters of the state of Oregon. Legislation already on the books has, for many years, prohibited commercial fishing for salmon and steelhead in all such waters except those of the lower Columbia River and Tillamook Bay. The proposed measure would repeal the existing statute (ORS 511.055) and substitute therefor a statute proscribing all commercial fishing for salmon and steelhead in all inland waters of the state.
The plaintiffs in this ease urge virtually the same objections to the proposed initiative measure as were urged in Schnell et al v. Appling, 238 Or 202, 395 P2d 113 (1964), decided this day. Despite certain formal differences in the question presented, there is no distinction in substance between the two cases. It is not necessary to print as a part of an initiative petition the text of a statute to be repealed by the proposed measure.
Affirmed.